Citation Nr: 1826581	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a right knee disorder.  



ATTORNEY FOR THE BOARD

P. Childers, Counsel









INTRODUCTION

The Veteran served on active duty from October 2005 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that VA medical records been associated with the claims file since the November 2014 statement of the case (SOC).  While on remand, this evidence will be considered by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disorder.  Service treatment records (STRs), which include multiple entries regarding the left knee, contain no mention of any right knee complaints, diagnosis, or treatment.  However, the Veteran contends that the treatment identifying the left knee is erroneous and should be for the right knee.  The Board finds that the Veteran should be afforded a VA examination.  

While on remand the claims file should be updated to include VA medical records dated after July 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA medical records dated after July 2017 with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination with regard to his claim for service connection for a right knee disorder.  The examiner should review the record.  The examiner should also discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  

All indicated tests, including radiology testing, should be done, and all findings reported in detail.

The examiner is then requested to opine, for each right knee disorder found on examination, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder (i) began during service or is related to some incident of his active duty service, including combat service in Iraq.

Consideration should be given to the Veteran's contention that the record information in the STRs is for the wrong knee.
 
A rationale for all opinions reached must be provided.  

3.  Finally, readjudicate the appeal.  If the claim is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

